MEMORANDUM **
Yolanda Jisela Solis Reyes, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. We dismiss the petition for review.
We lack jurisdiction to review Solis Reyes’s contention that she did not file her application for cancellation of removal due to ineffective assistance of counsel because she failed to raise that issue before the BIA. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000) (noting that an alien who argues ineffective assistance of counsel must exhaust her administrative remedies).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *363courts of this circuit except as provided by 9th Cir. R. 36-3.